December 10, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                        ZELENI GRISSMORE, Appellant

NO. 14-13-00870-CV                          V.

                      TARGET CORPORATION, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on June 21, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Zeleni Grissmore.


      We further order this decision certified below for observance.